Case 19-10237-elf       Doc 37     Filed 06/14/19 Entered 06/14/19 16:33:30         Desc Main
                                   Document      Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                                :
Adam L Jankos                                         :
                               Debtors                :    Chapter 13
                                                      :
Adam L Jankos                                         :    Bankruptcy No. 19-10237 ELF
                               Movant                 :
           v.                                         :
                                                      :
JPMorgan Chase Bank, National Association             :
                           Respondent                 :


   RESPONSE OF JPMORGAN CHASE BANK, NATIONAL ASSOCIATION TO
 EXPEDITED MOTION FOR AUTHORITY TO SELL REAL PROPERTY FREE AND
                CLEAR OF LIENS AND ENCUMBRANCES

         Respondent, JPMorgan Chase Bank, National Association, by and through its attorneys,

Phelan Hallinan Diamond & Jones, LLP, hereby responds to Expedited Motion For Authority To

Sell Real Property Free and Clear of Liens and Encumbrances and in support thereof, avers as

follows:

         1. Admitted.

         2. Admitted.

         3. Admitted.

         4. Denied. Respondent is without information or knowledge sufficient to form a belief

            as to the truth of the within averment.

         5. Denied. Respondent is without information or knowledge sufficient to form a belief

            as to the truth of the within averment.

         6. Denied. Respondent is without information or knowledge sufficient to form a belief

            as to the truth of the within averment.

         7. Admitted. The Agreement of Sale is attached.

         8. Admitted.
Case 19-10237-elf      Doc 37     Filed 06/14/19 Entered 06/14/19 16:33:30           Desc Main
                                  Document      Page 2 of 3


       9. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment.

       10. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment. The total debt stated in Proof of Claim number

           11 is $195,597.65. Regardless, Respondent must be paid in full subject to a proper

           payoff quote at the time of closing.

       11. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment.

       12. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment.

       13. Denied. Respondent is without information or knowledge sufficient to form a belief

           as to the truth of the within averment.

       WHEREFORE, Respondent, JPMorgan Chase Bank, National Association respectfully

requests that this Honorable Court deny Expedited Motion For Authority To Sell Real Property

Free and Clear of Liens and Encumbrances in its entirety without the following provision:

   1) Debtor shall include in the Order that either JPMorgan Chase Bank, N.A. will be paid in

       full subject to a proper payoff quote at the time of closing or that any sale short of full

       payoff will be subject to JPMorgan Chase Bank, N.A.’s final approval;

   2) Closing is required within 30 days of the payoff quote date or a new payoff is required

       within 30 days of closing; and

   3) Closing is required within 120 days of this motion’s court ordered approval.
Case 19-10237-elf     Doc 37   Filed 06/14/19 Entered 06/14/19 16:33:30   Desc Main
                               Document      Page 3 of 3




                                           Respectfully submitted,

Date: June 14, 2019                        Thomas Song, Esq., Id. No.89834
                                           Thomas Song, Esq., Id. No.89834
                                           Phelan Hallinan Diamond & Jones, LLP
                                           1617 JFK Boulevard, Suite 1400
                                           One Penn Center Plaza
                                           Philadelphia, PA 19103
                                           Phone Number: 215-563-7000 Ext 31387
                                           Fax Number: 215-568-7616
                                           Email: Thomas.Song@phelanhallinan.com
